THE,~ITORNEY             GENERAL
                       OFTEXAS




Hon. Zollle Steakley        OPINION NO. MN-260
Searetary of State
Capitol Station            Re: Proper construotlon of
Austin, Texas                  House Bills 2j'Oand 268
                               of the 55th Legislature
                               relating to exemptions
                               for corporations from the
Dear Mr. Steakley:             payment of franchise tax.
        You request the opinion of this office upon the
question presented in your letter of August 9, 1957, whloh
reads as follows:
           "The opinion of your office is requested
        concerning the proper oonstruatlon of House
        Bills 270 and 268, Acts of the 55th Leglsla-
        lature, each of which is in the form of an
        amendment to Article 7094.
           "House Bill 2i'Obecame effective upon the
        approval of the Governor on May 6, 1957; House
        Bill 268 became effective upon the approval of
        the Governor on May 31, 1957. The dates of
        approval by the Governor in each instance fol-
        lowed the course of the Bills through the Legis-
        lature.
          "The problem involves the exemption in House
       Bill 2i'Oread: 'Corporations having no capital
       stock and organized for the exclusive purpose
       of promoting the public Interest of any city,
       town, county or otherarea.wlthln the State-.;
       House Bill 270 was obviouslv enacted to extend
       this exemption to l~countyo> other area1 Chambers
       of Commerce, as well as other corporations which
       might qualify.
           "House Bill 268 was obviously enaeted to exempt
        'non-profit oorporations having no capital stock
        organized for the purpose of education of the
        public in the protection and conservation of fish,
        game and other wildlife, grass lands and forests.'
Hon. Zollie Steakley   Page 2   Opinion No. ww-260


        "However, House Bill 268 omits the language
        fop other area within the State' in the
        exemption of corporations organized for
        the exclusive purpose of promoting the
        public Interest. House Bill 268 became ef-
        feative subsequent to House Bill 270.
           "I am Inclined to read these statutes
        in pari materia and give effect to both,
        since to hold otherwise would seem to
        defeat obvious Legislative Intent. How-
        ever, I feel that I should have your
        official opinion since the question does
        involve an exemption from the franchise
        tax, even though of a very minor nature."
         &th Bills (House Bill 270 and House Bill 268)
szan&+dArticle 7094, Vernon's Civil Statutes. To answer
your question, we do not deem It necessary to set out these
respective Bills. They were both passed at the same Session
of the Legislature; namely, the 55th, 1957, and both passed
with the required record vote to make them effective upon
approval by the Governor.
         House Bill 270, Acts 1957, p. 353, became effective
May 6, 1957. House Bill 268, Acts 1957, p. 790, became effec-
tive May 31, 1957. House Bill go, the latter Bill, has a
provision repealing only prior provisions in conflict with it.
Therefore, under well settled rules, unless there is a con-
flict with some provision of House Bill 268, both may stand
as written  and both given full effect. As the two Bills
were passed at the ssme Session of the Legislature and bear
on the same subject, we should construe them in par1 materia
and treat them as in effect one Bill. The Supreme Court, in
the case of State v..Dyer, 145 Tex. 586, 200 S.W.2d 813,
states the rule clearly In this language:
           "The rule most helpful in the determl-
        nation of the question presented In this
        case, is thus expressed~in a very early
        decision: 'These statutes, being in pari
        materia, and relating to the same subject,
        are to be taken together and so construed,
        in reference to each other, as that, if
        practicable, effect may be given to the
        entire provisions of each. * * * The
        object of the rule is to ,ascertain and
        carry into effect the intention of the
        Legislature, and it proceeds upon the
Hon. Zollie Steakley   Page 3   Opinion No. ww-260


        supposition that the several statutes
        relating to one subject were governed by
        one spirit and policy, and were intended
        to be consistent and harmonious In their
        several parts and provisions.’ Neil1 v.
        Keese, 5 Tex. 23, 32, 33, 51 Am. Dec. 746.
               It applies with peculiar force to
        Acts passed at the same session. McGrady
        v. Terrell, 98 Tex. 427 430-431, 84 S.W.
641. As to such Acts, It has often been
        held that the aourt, in seeking the legis-
        lative intent, will read them together as
        if they were embraced in one Act."
        In Austin.v..G.C. &S.F.R.R. Co., 45 Tex. 234,
266 (1876), two acts amending a prior enactment had been
pass#ed atthe same session of the Legislature. Each
men ldatory act excepted certain counties, but the excep-
tions in each act included counties not listed in the
other. The court held that the acts were not in conflict,
stating:
           "Under the general rule of statutory
        construction, laws relating to the same
        subject, enacted during the same session
        of the Legislature, are to be construed
        together, and are ordinarily to be taken
        as parts of the same act. . . .Un-
        questionably these acts must be construed
        together, and effect given to their entire
        provisions, if they are not in direct
        conflict. . . . But it cannot be said,
        because the exceptions in the one are
        broader and more enlarged than in the
        other, that there is any such conflict
        between them."
        The two Bills vary only slightly. House Bill '270
contains the phrase "or other area within the State" which
Is not present in House Bill 268. Paraphrasing the language
in the Austin case, it cannot be said, because the exemption
in House      270 is broader than In House Bill 268, that
there is a direct conflict between them. Both Bills are on
the same subject, were passed at the same session of the
Legislature, and should be construed together and both
given effect unless there Is a conflict, and we see none.
Hon. Zollie Steakley    Page 4   Opinion No. WW-260


                        S U M,M A RY
         There is no oonfllct between House Bill ZO
         amending Article 7094 of Vernon's Civil
         Statutes and House Bill 268 amending the
         ssme Artlole. These two Bills are on the
         same subject and were passed at the ssme
         session of the Legislature, and when oon-
         strued together are not in oonfllot and
         both should be given full effect as one
         law.
                                   Very truly yours
                                   WILL WILSON




LPL/fb
APPROVED:
OPINION COMMITTEE
George P. Blackburn, Chairman
Mary Kate Wall
W. R. Hemphill
Roger Daily
REVIEWED FOR THE ATTORNEY GENERAL
By:   James N. Ludlum